Honorable Jim Wood State Senator P. O. Box 604 Newport, AR  72112
Dear Senator Wood:
This letter is written in response to your request for an Opinion regarding Act 1011 of 1985.  This Act prohibits the operation of off the road all terrain vehicles on public streets and highways.  Your specific question is whether this Act prohibits the operation of golf carts on public streets and highways.  Act 1011 of 1985 is compiled at Ark. Stat. Ann. 75-1061 — 1064.  Section 1061 states:
   THAT "all terrain vehicles" means every three, four or six wheeled vehicle 50 inches or less in width, having a dry weight of 600 pounds or less, equipped with low pressure tires designed primarily for off the road recreational use and with a seat designed to be straddled by the operator, and having an engine displacement of no more than 400 cubic centimeters.
The Act prohibits the operation of all terrain vehicles on public streets and highways of this State.  It appears that a golf cart would not be classified as an all terrain vehicle.  The Act clearly states that an all terrain vehicle, is "one that has a seat designed to be straddled by the operator." It is commonly known that golf carts have wide bench type seats and not a seat that is straddled as in the case of a motor cycle.  I must point out however, that the golf cart would still have to meet the other state mandated equipment requirements in order to lawfully operate upon the streets and highways.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Randel K. Miller.